Citation Nr: 1000628	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1968 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In June 2007, the Board remanded the case for a travel Board 
hearing.  The veteran subsequently withdrew his hearing 
request.  In April 2008, the Board denied service connection 
for hearing loss and tinnitus and remanded the issue of 
service connection for a psychiatric disability to include 
PTSD.  


FINDING OF FACT

The Veteran's claimed PTSD is not attributable to military 
service or to any corroborated incident incurred therein.


CONCLUSION OF LAW

The Veteran does not have PTSD which is the result of disease 
or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice in July 2006 and 
March 2006 correspondences.  The Veteran's claims were last 
readjudicated in an October 2009 supplemental statement of 
the case, thereby curing any deficiency in the timing of 
notice.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for psychiatric disability, the 
Veteran's claim fails the second prong of the McLendon 
analysis.  Specifically, there is no indication that this 
disability may be associated with the Veteran's service 
because there is no documented psychological disability in-
service, and no corroborated stressors supporting a diagnosis 
of service-connected PTSD.  Based on the facts of this case, 
VA has no duty to provide further VA examination or obtain 
medical opinions, even under the low threshold of McClendon.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and obtained post-service 
treatment records regarding the Veteran's claim.  The record 
as it stands includes sufficient competent evidence to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
Veteran.

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will adjudicate the claim on the merits.

Factual Background

In a January 2008 stressor statement, the Veteran asserted 
that he was involved in a friendly fire incident during his 
service in Korea.  The Veteran stated that he and his 
partner, Sergeant M, were entrenched in a position with 
orders to protect the demilitarized zone.  He indicated that 
they were startled by a rustling sound approaching their 
position and subsequently opened fire.  Upon investigation, 
the Veteran stated, he and Sergeant M learned that they had 
killed a comrade identified by the Veteran as "Sholack."

The Board remanded the Veteran's case in April 2008 to 
further develop the Veteran's stressor statement.  The RO 
secured the Veteran's extended personnel records.  A request 
to the Veteran for more information regarding the shooting of 
Sholack went unanswered by the Veteran.  

The Veteran's personnel records indicate that he served as an 
assistant machine gunner and grenadier while stationed in 
Korea.  Furthermore, on the Veteran's DD Form 214, his 
specialty was listed as light weapons, infantry.  There is no 
indication in his service records through the documentation 
of awards or otherwise, that he engaged in combat with the 
enemy.  

The Veteran's service treatment records (STRs) are silent for 
complaints or symptoms of psychiatric disability.

Post-service treatment records show that the Veteran has 
sought psychiatric treatment from VA since 2004.  In a 
December 2004 neuropsychology consult, the Veteran's stressor 
statements were recorded by the examining clinician.  After 
an examination, the Veteran was noted to display the symptoms 
of mild depression, with possible PTSD.  A January 2005 
treatment report shows that he Veteran had ever-present PTSD 
symptoms.  In February 2005, the Veteran was diagnosed as 
having depression, NOS and anxiety disorder, NOS.  He was 
assigned a global assessment of functioning (GAF) score of 
65.  Throughout his treatment by VA, the Veteran was 
described as intermittently tearful, dysphoric, and anxious.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In the present case, the Veteran's asserts that he either 
witnessed or partook in the killing of a fellow service 
member while stationed in Korea.  In accordance with the 
Board's April 2008 remand, the RO contacted the Veteran in an 
attempt to corroborate his stressor statements.  As noted in 
the RO's instructions to the Veteran, a description of an 
event through anecdotal evidence alone, such as that offered 
by the Veteran, is difficult to corroborate.  He was 
furthered informed that a failure to respond to the RO's 
request for information could eventually lead to his claim 
being disallowed.  In light of this advice from the RO, the 
Veteran did not present any evidence for consideration by VA.  
The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Further, 
a veteran's lay testimony, alone, is not sufficient to 
establish that he engaged in combat with the enemy; that 
factor must be established by objective, competent, and 
factual evidence of record.  See VAOPGCPREC 12-99, p. 4 
(October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  

Based on the evidence above, the Board finds the Veteran has 
not presented a stressor capable of corroboration.  Further, 
the Veteran has not presented any evidence corroborating his 
claimed in-service stressor

The Board acknowledges that although the Veteran sought 
service connection for PTSD, his claim cannot be limited only 
to that diagnosis, but must rather be considered a claim for 
any mental disability that may be reasonably encompassed.  
See Clemons v. Shinseki, 23 Vet. App 1 (2009).  The Board 
notes, however, that there is no evidence of mental 
disability during military service or competent medical 
opinion showing a relationship between a current mental 
disability and service.  Accordingly, service connection for 
mental disability must be denied.

In sum, the Veteran did not engage in combat during service, 
and neither his service records nor any other records on file 
corroborate the occurrence of his claimed in-service 
stressor.  Thus, service connection for a psychiatric 
disorder to include PTSD is not warranted.  The Veteran's 
claim is therefore denied.  


ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


